Title: To James Madison from Robert L. Livingston, 13 January 1804
From: Livingston, Robert L.
To: Madison, James



Sir
London January 13th. 1804
In a conversation this morning with Mr. Monroe he pressd the propriety of my communicating to you the cause of my visit to ⟨thi⟩s City as it has produced a considerable sensation in the public mind, both ⟨her⟩e and at Paris. In the news-papers of those Cities, I was announced as the ⟨b⟩earer of pacific propositions from the french Government, & a Letter ⟨fr⟩om the First Consul to the King &c. &c. From the very critical political ⟨si⟩tuation of this Country, it was incumbant on me, (being connected in Mr. Livingstons ⟨fa⟩mily at Paris) to declare explicitely that my business was solely of a private ⟨na⟩ture, that I had no proposition to make to this Government from the first ⟨Co⟩nsul & begd Mr. Monroe to mention the above declaration if any inquiries were ⟨m⟩ade of him. If the above paragraphs should be published in the American ⟨pa⟩pers & create any hopes of a peace in Europe, you may if deemed of any ⟨co⟩nsequence contradict the same, in such manner as you may think ⟨m⟩ost expedient. There are at present no prospects of Peace, nor any nego⟨t⟩iation now going on likely to Secure that desireable end. I have the honor to remain with the highest Respect & Consideration Your Most Obt Humbe Sevt
Robert L. Livingston
 

   
   RC (DNA: RG 59, DD, France, vol. 9). In a clerk’s hand, except for Livingston’s complimentary close and signature.



   
   Robert L. Livingston, who was married to Robert R. Livingston’s youngest daughter, Margaret Maria, acted as the minister’s secretary after the departure of Thomas Sumter (Dangerfield, Chancellor Robert R. Livingston, pp. 380–81, 382–83).


